Exhibit 10.1

FANNIE MAE
NONQUALIFIED STOCK OPTION GRANT
FOR NONMANAGEMENT DIRECTORS
Award Document

This grant of Nonqualified Stock Options from Fannie Mae (the “Corporation”), is
made to John K. Wulff as a Nonmanagement Director (the “Optionee”) and is
effective as of December 7, 2004.

WITNESSETH:



  1.   Grant of Option. Pursuant to the provisions of the Fannie Mae Stock
Compensation Plan of 2003 (hereinafter called the “Plan”), the Corporation
hereby grants to the Optionee, subject to the terms and conditions of the Plan
and subject further to the terms and conditions herein set forth, the option to
purchase from the Corporation all or any part of an aggregate of 2,000 shares of
Common Stock ($0.525 stated value) of the Corporation (hereinafter called
“Common Stock”) at the purchase price of $70.635 per share, such option to be
exercised as hereinafter provided.



  2.   Definitions. All capitalized terms used herein and not otherwise defined
have the meanings given them in the Plan.



  3.   Terms and Conditions. It is understood and agreed that the option
evidenced hereby is subject to the following terms and conditions:



  (a)   Option Period and Ability to Exercise. The option shall be for ten years
and shall expire as of the close of business on December 5, 2014. Subject to
subparagraph (d) of this paragraph 3, this option shall vest and become
exercisable over a four-year period at a rate of 25 percent each year on the
anniversary date of the grant.



  (b)   Exercise of Option. Subject to the other terms hereof and the Plan
regarding the exercisability of this option, this option may be exercised in
whole or from time to time in part until the date of expiration of this option
under either subparagraph (a) or (d) of this paragraph 3, whichever is earlier.
The Optionee may exercise this option by providing written notice, or any other
authorized method (including in electronic form), to the Corporation or its
designee specifying the number of shares as to which the option is being
exercised.



  (c)   Payment of Purchase Price Upon Exercise. At the time of any exercise,
the purchase price of the shares as to which this option shall be exercised
shall be paid in accordance with Section 6.3 of the Plan.



  (d)   Exercise in the Event of Termination of Directorship. If the Optionee’s
service as a member of the Board is terminated for any reason, this option shall
immediately vest in full and may be exercised until the earlier of one year
after the date of such termination or the expiration of the stated term of this
option.



  (e)   Transferability of Option. This option shall not be transferable other
than in accordance with the terms of the Plan.



  (f)   Adjustments in Event of Change in Stock. In the event of any change in
the Common Stock by reason of an event described in Section 8.2(a) of the Plan,
the adjustments provided in Section 8.2(b) of the Plan shall be made. Any
adjustment so made shall be final and binding upon the Optionee.



  (g)   Optionee Has No Rights as a Shareholder. The Optionee shall have no
rights as a shareholder with respect to any shares of Common Stock subject to
this option prior to the date of issuance to the Optionee of such shares.



  (h)   Compliance with Law and Regulations. This option and the obligation of
the Corporation to sell and deliver shares of Common Stock hereunder, shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required. The
Corporation shall not be required to issue or deliver any certificates for
shares of Common Stock prior to (i) the listing of such shares on any stock
exchange on which the Common Stock may then be listed and (ii) the completion of
any registration or qualification of such shares under any federal or state law,
or any ruling or regulation of any government body which the Corporation shall,
in its sole discretion, determine to be necessary or advisable.



  4.   Optionee Bound by Plan. Optionee is bound by all the terms and provisions
of the Plan and the Plan’s administrator’s records. In the event of a conflict
between this Award Document and the terms of the Plan or the records of the
Plan’s administrator, the terms of the Plan and records of the Plan’s
administrator shall control.

